Exhibit 10.13


AMENDMENT
TO
DANAHER DEFERRED COMPENSATION PLAN


This is an Amendment to the Danaher Deferred Compensation Plan, which was
adopted effective January 1, 2019 (the "Plan"). Under Section 8.1 of the Plan,
Danaher Corporation (the "Plan Sponsor") has reserved unto itself the right to
amend the Plan. Accordingly, pursuant to Section 8.1, the Plan Sponsor hereby
amends the Plan in the following particulars, to be effective January 1, 2020:


1.
Add a new Appendix A to read as follows:


APPENDIX A
TRANSFER OF LIABILITIES TO
ENVISTA DEFERRED COMPENSATION PLAN


At a future date, certain Employers, including Envista Holdings Corporation and
its subsidiaries (“Envista”), are intended to separate from the Danaher
Corporation controlled group. In anticipation of such event, the Plan
liabilities and benefits related to those Participants who are employed by
Envista (“Envista Participants”), will be transferred to the Envista Deferred
Compensation Plan (“Envista DCP”), effective as of January 1, 2020. After the
transfer of the Plan liabilities to the Envista DCP on January 1, 2020, the Plan
Sponsor, the Plan, any directors, officers, or employees of the Plan Sponsor,
and any successors thereto, shall have no further obligation or liability to any
such individual with respect to any benefit, amount, or right due under the
Plan.


On and after the transfer of the Plan liabilities to the Envista DCP on January
1, 2020, the Employers that are intended to separate from the Danaher
Corporation controlled group shall cease to participate in the Plan.


On and after the transfer of the Plan liabilities to the Envista DCP on January
1, 2020, Envista Participants shall cease participation in the Plan, but shall
participate in the Envista DCP in accordance with the terms therein; provided,
that any irrevocable deferral election for 2019 in effect under the Plan for an
Envista Participant at the time of such transfer will remain in effect under the
Envista DCP with respect to 2019 compensation, and provided further that any
distribution election applicable to the Plan benefit of an Envista Participant
immediately before the transfer will continue to apply to the liabilities and
benefits transferred to the Envista DCP, in accordance with the terms therein.
2.
All other parts of the Plan not inconsistent herewith are hereby ratified and
confirmed.







